Worden, J.
—Complaint by the appellees against the appellants for the partition of certain real estate. Partition was adjudged and commissioners appointed to make the same, who were required to make their report at the next term of the court. This appeal was taken from the judgment of partition without waiting for the return and confirmation of the report of the commissioners. Both parties have assigned errors. The appeal was prematurely taken. The judgment of partition was interlocutory, and not a final judgment, from *399which an appeal lies to this court. Nor was it one of the interlocutory orders from which an appeal is authorized by section 576 of the code. 2 G. & H. 277. Previous adjudications fully settle this proposition. Reese v. Beck, 9 Ind. 238; Shroyer v. Lawrence, 9 Ind. 322; Griffin v. Griffin, 10 Ind. 170; Wood v. Wilkinson, 13 Ind. 352. The last two cases cited are exactly in point.
S. W. Short, for appellants.
F. Wilson and A. C. Voris, for appellees.
The appeal is dismissed, at the cost of the appellants.